     Case 2:20-cv-02024-RFB-VCF Document 6 Filed 01/07/21 Page 1 of 3



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     TEGRE MATLOCK,                                        Case No. 2:20-cv-02024-RFB-VCF
4                                            Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER,
      et al.
7
                                        Defendants
8
9
     I.     DISCUSSION
10
            On November 4, 2020, this Court ordered Plaintiff to file a fully complete
11
     application to proceed in forma pauperis or pay the full $400 filing fee for a civil action on
12
     or before January 4, 2021. (ECF No. 3 at 2). On December 31, 2020, Plaintiff filed a
13
     motion for an extension of time requesting an additional 90 days to file a fully complete
14
     application to proceed in forma pauperis because he had not yet received his financial
15
     certificate from the NDOC. (ECF No. 5 at 2).
16
            The Court grants Plaintiff’s motion for an extension of time (ECF No. 5) in part.
17
     Plaintiff shall be provided an additional 60 days to file a fully complete application to
18
     proceed in forma pauperis or pay the full $400 filing fee on or before March 8, 2021. The
19
     Court will not grant any further extensions of time.
20
            To apply for in forma pauperis status, Plaintiff must submit all three of the following
21
     documents to the Court:
22
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
23
            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
24
            page 3),
25
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
26
            official (i.e. page 4 of this Court’s approved form), and
27
            (3) a copy of the inmate’s prison or jail trust fund account statement for the
28
     previous six-month period.
     Case 2:20-cv-02024-RFB-VCF Document 6 Filed 01/07/21 Page 2 of 3



1           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
2    with all three required documents or pay the full $400 filing fee on or before March 8,
3    2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new case
4    with the Court when Plaintiff is either able to acquire all three of the documents needed
5    to file a fully complete application to proceed in forma pauperis or pays the full $400 filing
6    fee.
7           A dismissal without prejudice means Plaintiff does not give up the right to refile the
8    case with the Court, under a new case number, when Plaintiff has all three documents
9    needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
10   may choose not to file an application to proceed in forma pauperis and instead pay the
11   full filing fee of $400 on or before March 8, 2021 to proceed with this case.
12          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
13   will not file the complaint unless and until Plaintiff timely files a fully complete application
14   to proceed in forma pauperis with all three documents or pays the full $400 filing fee.
15   II.    CONCLUSION
16          For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for extension of
17   time (ECF No. 5) is granted in part.
18          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
19   approved form application to proceed in forma pauperis by an inmate, as well as the
20   document entitled information and instructions for filing an in forma pauperis application.
21          IT IS FURTHER ORDERED that on or before March 8, 2021, Plaintiff will either
22   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
23   administrative fee) or file with the Court:
24          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
25          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
26          signatures on page 3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28          official (i.e. page 4 of this Court’s approved form), and



                                                   -2-
     Case 2:20-cv-02024-RFB-VCF Document 6 Filed 01/07/21 Page 3 of 3



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2    previous six-month period.
3           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
4    application to proceed in forma pauperis with all three documents or pay the full $400
5    filing fee for a civil action on or before March 8, 2021, this case will be subject to dismissal
6    without prejudice for Plaintiff to refile the case with the Court, under a new case number,
7    when Plaintiff has all three documents needed to file a complete application to proceed
8    in forma pauperis or pays the full $400 filing fee.
9           IT IS FURTHER ORDERED that the Clerk of the Court will retain Plaintiff’s
10   complaint (ECF No.1-1) but will not file it at this time.
11                      1-6-2021
           DATED: _______________
12
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
